                                Case 4:21-cv-01013 Document 1-1 Filed on 03/28/21 in TXSD Page 1 of 6

                                                         Exhibit A to the Complaint
Location: Houston, TX                                                                               IP Address: 76.249.135.89
Total Works Infringed: 50                                                                           ISP: AT&T U-verse
 Work     Hashes                                                                UTC          Site          Published     Registered   Registration
 1        Info Hash:                                                            12/27/2020   Blacked       08/24/2020    09/05/2020   PA0002255474
          69B9CF037258900092D8C6F5294193D103149967                              18:43:02     Raw
          File Hash:
          BE7F2955BBE3C39306AD186437147355DD68C8D3AD3632085A889DB2EBA976A6
 2        Info Hash:                                                            12/04/2020   Vixen         05/22/2020    06/22/2020   PA0002245640
          8D80879BBCFD4898ADDEDFDF3C77A66A3922880A                              21:11:54
          File Hash:
          3F3CCBF95D52DFA68888DA515763E49816E847CA4FF653A607E78B46D624CB7F
 3        Info Hash:                                                            11/26/2020   Blacked       08/22/2020    09/05/2020   PA0002255479
          81855F1C384666E7156E6A33E164AE12B7CCB1F9                              22:49:15
          File Hash:
          930DAE3FC54B9C008D01D1E0346A8221B72D0F4108EDF40C524E4CF3CB835D1D
 4        Info Hash:                                                            10/15/2020   Vixen         08/14/2020    08/31/2020   PA0002265636
          2C972BE718D16DD5C7899BE1FF6FD29992E49BBE                              20:41:00
          File Hash:
          8C0969575ABDF1C96CB65B4C166DC275FE44ECBC8B4A90AAB50FB4DD4B239815
 5        Info Hash:                                                            10/15/2020   Tushy         09/20/2020    09/29/2020   PA0002258683
          BDC4D208BCB06BAA84D1C58BABF5BBD671CE5E86                              20:39:23
          File Hash:
          6EA818FDB4E3B49F94FA7DB4C21C9A4928E52868F57440A8C81349209A80AFCC
 6        Info Hash:                                                            10/15/2020   Vixen         07/31/2020    08/11/2020   PA0002252260
          2D8FE1FF2A4BEB5A3313B4BEE28C7778EB659926                              20:39:20
          File Hash:
          F7C65283390DA7BCAE1902243374E50BEFC971470C2D26041CA04E5ABCDEDD50
 7        Info Hash:                                                            09/15/2020   Vixen         03/04/2020    04/17/2020   PA0002246168
          BE5CACD5C3A99C77A0264A19497F30E3BE7401A8                              07:08:42
          File Hash:
          954E174E8E492B6003EE2D2E1F171A108E11BC90F9295FCFA8F24F93BD8FCC62
 8        Info Hash:                                                            09/08/2020   Blacked       06/13/2020    06/22/2020   PA0002245632
          F21EE0318FFD974FA5F371484B353516B25E8ADA                              03:21:31
          File Hash:
          F3E19010C851967EBF3A3A8134EDCC98D5FC634197D5A971246BB1D83DA86E73
                             Case 4:21-cv-01013 Document 1-1 Filed on 03/28/21 in TXSD Page 2 of 6

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         07/28/2020   Blacked   07/25/2020   08/11/2020   PA0002252256
       622FDF3B81EFEFA317E84E13FC19DC90C963D6A6                           16:23:19
       File Hash:
       C46A246C2DDBCC34595DA6C8A543233E6A82B3996385E8A47408A4E1BCA4E516
10     Info Hash:                                                         10/23/2019   Blacked   12/26/2017   01/24/2018   PA0002101758
       C709CAD4CC258CFF435DEB9662C4B7DF0C2C15A6                           03:44:43
       File Hash:
       4C41EE4A4D81A38139F5D80A8D09D9620C1F261592EC25EED8943B010382AAB1
11     Info Hash:                                                         10/10/2019   Blacked   08/10/2019   09/11/2019   PA0002199990
       0A20ABFAE775C85059386D701448C778CA959015                           15:47:53     Raw
       File Hash:
       5D8236FC9C8D3AC72D3AA03B346CC8CF545BFB6EB5AC373789E5FF412A13D882
12     Info Hash:                                                         10/10/2019   Blacked   09/27/2017   10/10/2017   PA0002057451
       9E90DB2F0DBD3782384E699D0D71449A11642201                           12:25:50
       File Hash:
       45D60F32A9E7749F4896607BACC251D2AA69F4E73886FD0DABE469797856C4B7
13     Info Hash:                                                         10/10/2019   Blacked   12/16/2017   01/24/2018   PA0002101762
       F0F6463779EB0D34DCC6D0017B5686D13D9A9EB1                           12:10:19
       File Hash:
       C086EF57A8C4245D8EC8A9668B1EF784179F1FAC1C7549BF1885056DD6C44E30
14     Info Hash:                                                         10/10/2019   Blacked   09/12/2017   09/15/2017   PA0002052846
       C73DD76D191AB8D70E4A3A777EB51E782804F953                           12:08:21
       File Hash:
       5EAD4B073054F7597BC7DBF27C62A95A6FC0E5E05E50F050B3C49B87754231F0
15     Info Hash:                                                         10/10/2019   Blacked   10/12/2017   10/19/2017   PA0002058296
       BC22A8633518DB95E36B8F6DF78B5F56C37D5AE1                           11:54:08
       File Hash:
       0A888EF7CC200088F0BD8E33B1BFCD197D5899D9A195AD2DCAFFFE802B26B262
16     Info Hash:                                                         10/08/2019   Blacked   11/08/2017   12/04/2017   PA0002097993
       AA7E111F35B94EBE23B5B819A9873842EA138FDC                           15:10:08     Raw
       File Hash:
       E28D90A6997AD05AFC713AE46B718E57FA8D10195FDCC1FB8E7ECF05F306DBBA
17     Info Hash:                                                         10/08/2019   Blacked   10/07/2017   10/19/2017   PA0002058300
       B040415F1810A1E5D3932FDE63F2F0B13D123C67                           14:52:36
       File Hash:
       12223897A46686ADC8AF1A527E0ED92905B7355EEB142BED896350896FCB77F7
                             Case 4:21-cv-01013 Document 1-1 Filed on 03/28/21 in TXSD Page 3 of 6

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         10/08/2019   Blacked   10/17/2017   11/27/2017   PA0002097981
       A96B1330A50D698817D291646E97D916E0C6794C                           14:36:53
       File Hash:
       14A5A94FE071D629B43F8B02EEB5E3BB616D5CB4DCF718E7A0C02840537C6AFF
19     Info Hash:                                                         09/22/2019   Vixen     09/11/2019   09/25/2019   PA0002203160
       D36C2454811655FF4B87DB57D2A80C029B7C09C7                           19:15:13
       File Hash:
       4FEBA03E15B097BBD3DB8E34827541D92571F7729461A2E3981626ED3C9D1BB4
20     Info Hash:                                                         09/16/2019   Tushy     02/13/2019   03/11/2019   PA0002158596
       E2566517595F929917B2C7CC3B0A6C7944893E70                           23:47:00
       File Hash:
       6203AF3B70021F85209BE3559E670097BA423448FE18147756E716E7B056BD70
21     Info Hash:                                                         09/04/2019   Blacked   09/02/2017   09/15/2017   PA0002052847
       6AA1835E3F2922052F1B1510C31034A15B6EA78B                           16:23:45
       File Hash:
       1EF8B1AD7CAB8E6601DC3B145503D3984319FEED851B143C19D3DD0D321A94C3
22     Info Hash:                                                         09/04/2019   Blacked   11/01/2017   11/27/2017   PA0002098034
       44F643A5684F6EECC6998380F393ED555B40E86B                           16:16:19
       File Hash:
       FF48C545F677F86B62189CADE048649EE2ED575E2C0CA428C108EFBA1003EE60
23     Info Hash:                                                         09/04/2019   Blacked   10/27/2017   11/27/2017   PA0002098016
       4F3A4BFB094077D3B82A782C3CE7D61EE41694B3                           09:36:56
       File Hash:
       0D0C82D9BCD417D5B912BA4AF1AB3C5FDD064310ACA56DE3835B0808A3A6ECB8
24     Info Hash:                                                         09/04/2019   Blacked   09/17/2017   10/10/2017   PA0002086174
       381EFE870451932766FF793FB739DAB862234CCD                           09:34:06
       File Hash:
       933B71FA0DFD5CEB92A2162B0A06541B6B51007777E73FE24AFBAA79017F195D
25     Info Hash:                                                         09/04/2019   Blacked   05/10/2017   06/22/2017   PA0002039285
       992FDDD2DE50632349443D9DA5DE56C05C7BE204                           09:26:07
       File Hash:
       C37448342684445A514A781FDE1DB7B2F63FAAB9039F8BCDF30716B4430D936F
26     Info Hash:                                                         09/04/2019   Blacked   09/12/2018   11/01/2018   PA0002143426
       C1CD5E7DB4D28118582B13884898B9851A2E6B59                           09:25:08
       File Hash:
       CE9BC48C36CC9FE2559D73BF7923B6D3DA2BA43C5494FD8D18C13EE99C0A558E
                             Case 4:21-cv-01013 Document 1-1 Filed on 03/28/21 in TXSD Page 4 of 6

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         08/21/2019   Blacked   07/21/2019   08/27/2019   PA0002213243
       761236E136227991F7131334DC47278825199F72                           20:19:36     Raw
       File Hash:
       D6FF1CB4E8F750D74F82A08794430E1C1A0AB307431F4A22AB933652DEC898F6
28     Info Hash:                                                         08/21/2019   Vixen     07/18/2019   09/10/2019   PA0002199410
       E6B6B98BD3B9C29D0FE201D6926B63DCBAEC7174                           11:36:07
       File Hash:
       19C01D0208CF02A8FA8614F0E761D0D2FCFA094107533937A481F8B40AA3B438
29     Info Hash:                                                         08/21/2019   Vixen     02/13/2019   03/11/2019   PA0002158413
       B8651D8EF73DB212AE44D79FA9315DB329ECD941                           11:33:02
       File Hash:
       153DB12835DA7FF27D9CBED6971E4E5FD42CEA56ACF947CFBD2FF6F57CEA3C81
30     Info Hash:                                                         08/20/2019   Blacked   02/14/2018   03/02/2018   PA0002104757
       1611C04595EFBF983BA5FCEF368A36B1227DFE4E                           03:27:21
       File Hash:
       FC237C2EA4B1F9C05AF26BFBF028182C211D04844461313B968B28165EF0690E
31     Info Hash:                                                         08/20/2019   Vixen     09/01/2018   11/01/2018   PA0002143431
       EAF66B260AAAEED6E818D95B9A78C4EC95D42DC8                           00:21:20
       File Hash:
       253594122885516DE4901107F8B186FA0AD0361F091B5E14FB035918A9C5F1F2
32     Info Hash:                                                         08/20/2019   Vixen     03/30/2019   04/29/2019   PA0002169943
       9A21FD9583C0E9E91222E7B75B3073DBF1C758F7                           00:21:03
       File Hash:
       0E342176B26AE97FB7672A2BEC7345C9BD12443E1985CD5F0971F5B1E177D7FD
33     Info Hash:                                                         08/19/2019   Blacked   08/28/2018   10/16/2018   PA0002127773
       92E5C1BF4897DD1C0C7519B2B31314C694BDA4EF                           18:09:57
       File Hash:
       CBB5AB310162DBFE63D965E1A63FDCC891952E08D2D1015F0E22C6FA17DE3F15
34     Info Hash:                                                         08/19/2019   Blacked   12/20/2018   01/22/2019   PA0002147906
       D3247CC518A04F75FC1AE5FE72A890E40B473D5A                           18:09:14     Raw
       File Hash:
       10F38DCEF6015909101932B11D86ECFEDCA1957B5B105421880C4D375D129167
35     Info Hash:                                                         08/19/2019   Vixen     05/09/2019   06/03/2019   PA0002178768
       17E1DE8020E046EE498EBFFAFCF67B776940DB81                           15:04:55
       File Hash:
       1D403CD109D955192527910C1F9DC50FA20863C746A157BDD3E774A1E08AAE10
                             Case 4:21-cv-01013 Document 1-1 Filed on 03/28/21 in TXSD Page 5 of 6

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         08/19/2019   Blacked   12/11/2018   01/22/2019   PA0002147907
       8C181C914B032A03802591000ADE134AFBBEFB70                           15:03:59
       File Hash:
       74918B5CF7E81AA32A4F3D823740A60107EDA2C8E90B5577A03C0C2CF0C407CD
37     Info Hash:                                                         08/18/2019   Vixen     10/21/2017   11/30/2017   PA0002098006
       D75C4212C94EACD789D6AA48F9EDD3AEE3170037                           00:34:06
       File Hash:
       7D0FCEF817970BFFDC6B8431ED2135D065F87B4338E3B98A3856BB602AE08E19
38     Info Hash:                                                         08/16/2019   Blacked   10/29/2018   12/10/2018   PA0002145837
       A74C38AE5F929CEC85681C3F83C212B9C8A454D4                           16:52:23     Raw
       File Hash:
       60F93C16D35524210F640F4BF6C7BFBD8B160C35F5D167FEE1BF6E41CA4CC11E
39     Info Hash:                                                         08/15/2019   Blacked   03/13/2019   04/17/2019   PA0002186977
       6757BDC0116245FEA819455F7AD03519A5A984F6                           12:06:04     Raw
       File Hash:
       AAD7BC9284C26D2F53C7E3F757D76675C8A5ECF8284DB362B56C108DCCB868E0
40     Info Hash:                                                         08/15/2019   Blacked   07/24/2019   09/10/2019   PA0002199414
       DB34072E344BEB783D91C7D16C41B8E37284E22D                           12:05:01
       File Hash:
       111A9BFECF5E013928BA7D564C98A891E44FF4691F92F6F8133BADC1DF57A2F0
41     Info Hash:                                                         08/15/2019   Blacked   09/09/2018   10/16/2018   PA0002127792
       C96E913F59D26C662EAD9324A625C7864EAB7738                           11:45:40     Raw
       File Hash:
       65A44C1F259077105D8B47E7FCD4E7BFE07DC9C9DBF752A41DF30E9A4F78BC2A
42     Info Hash:                                                         08/15/2019   Blacked   12/20/2018   02/02/2019   PA0002154970
       B304F5851B00EE3D43B429D2977CBD362935327A                           11:39:40
       File Hash:
       A224C68395BFA14148FC830C98A22120F3774897D87C5B28BF600437C431F733
43     Info Hash:                                                         08/15/2019   Blacked   07/29/2019   09/11/2019   PA0002214887
       0435C9EB2DCC6995545C6F935123BF1C1B01DA42                           11:33:41
       File Hash:
       F8F9917C6541C30888C4D3C655AFF435259E14A26D5DD895835DA31C295FAD50
44     Info Hash:                                                         08/15/2019   Blacked   06/26/2019   08/27/2019   PA0002213245
       8792C295355E82171FC5C6EE5C4DD1EE5FCFD480                           08:04:51     Raw
       File Hash:
       633DE19B5042516CF68BF03D9B7B93F7E04D463AAF7A92C6FD0A862AF9EFA954
                             Case 4:21-cv-01013 Document 1-1 Filed on 03/28/21 in TXSD Page 6 of 6

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         08/15/2019   Blacked   10/19/2018   11/25/2018   PA0002136715
       8078A15CFF206FBBA3DFC7EEA41DF1DDB3498F0D                           08:04:24     Raw
       File Hash:
       2E4ED7D67294998D72B976B5E0B3911A6DDE6D9F1E8B79E9AC9FCC03E48B5341
46     Info Hash:                                                         08/13/2019   Vixen     07/18/2018   09/01/2018   PA0002119684
       159FA51800BE66A83AA2939B81525F16B2F501AA                           13:58:49
       File Hash:
       07011C3E929742E9DA47A07C444BF8698E3069704DEA04D1685244CB19E1869E
47     Info Hash:                                                         08/07/2019   Tushy     07/15/2017   08/11/2017   PA0002075050
       7186B894DFED282141789D052E4DDCD09764FAA3                           19:57:58
       File Hash:
       0C6B24364A5C3EA4F607F51BD4443D2E03DFB9D0A12CC4EACE8D467D46F607D2
48     Info Hash:                                                         05/05/2019   Blacked   07/31/2018   09/05/2018   PA0002134603
       2D0591E9A4E09EDDBC85C798DFB405F6EEA2F3A0                           04:27:06     Raw
       File Hash:
       7BC2A001188404B2555887D588E42C134CE7DBE35A1266E61AF6EA70B295852A
49     Info Hash:                                                         05/05/2019   Blacked   11/21/2018   12/18/2018   PA0002141915
       9E3C6304641675CE89BFDE30CF4C2ED6BD050625                           04:26:10     Raw
       File Hash:
       156FAE83B541DCA0B83B730124FA5F9C70DE9E3D9E8557ADBC6A075FB2059C4F
50     Info Hash:                                                         05/05/2019   Blacked   11/28/2018   01/22/2019   PA0002149836
       F207C6C3F65C21C963AA1D6C4DFD9B07B5013709                           01:23:18     Raw
       File Hash:
       47D5D91B9FC9B159E2197591B985D3FA522768EB287C61D168901FCE02CB921D
